ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.









Página 1 de 9




--------------------------------------------------------------------------------



Exhibit 10.1

ADDENDUM AL CONTRATO DE ARRENDAMIENTO VIGENTE ENTRE BCR FONDO DE INVERSIÓN
INMOBILIARIO Y APOLLO ENDOSURGERY COSTA RICA S.R.L.ADDENDUM TO CURRENT LEASE BY
AND BETWEEN BCR FONDO DE INVERSIÓN INMOBILIARIO AND APOLLO ENDOSURGERY COSTA
RICA S.R.L.  N° 2No. 2  Entre nosotros,We,
BCR FONDO DE INVERSIÓN INMOBILIARIO fondo de inversión con cédula de persona
jurídica número tres –ciento diez –doscientos setenta y siete mil cuatrocientos
ocho fondo de inversión debidamente registrado ante el Registro Nacional de
Valores e Intermediarios de la Superintendencia General de Valores mediante
resolución número SGV-R-CIENTO CUARENTA Y CUATRO de las diez horas once de
setiembre del año dos mil, fondo que fundamento en lo dispuesto en el artículo
62 de la Ley Reguladora del Mercado de Valores es administrado y representado
por BCR SOCIEDAD ADMINISTRADORA DE FONDOS DE INVERSIÓN, SOCIEDAD ANÓNIMA, con
cédula de persona jurídica número tres – ciento uno – doscientos cuarenta y
nueve mil cincuenta y uno, sociedad que a su vez es representada en este acto
por ROSNNIE DÍAZ MÉNDEZ, mayor, costarricense, casado, licenciado en Contaduría
pública, portador de la cédula de identidad número uno – ochocientos catorce –
doscientos cuarenta y uno, con domicilio social en Oficentro Torre Cordillera,
Rohrmoser, piso #13, 300 metros al sur de Plaza Mayor, en su calidad de
REPRESENTANTE LEGAL, con facultades de APODERADO GENERALÍSIMO SIN LÍMITE DE SUMA
en adelante y en su conjunto, conocido como el “PROPIETARIO”, o el “ARRENDANTE”,
o el “FONDO” y,
BCR FONDO DE INVERSIÓN INMOBILIARIO, a real estate investment fund with legal
entity identification number three – one hundred and ten – two hundred and
seventy-seven thousand four hundred and eight, duly registered with the National
Register of Securities and Intermediaries of the Superintendence General of
Securities, by means of resolution number SGV-R-ONE HUNDRED AND FORTY-FOUR,
issued at ten hours on the eleventh day of September, two thousand, which fund,
in accordance with the provisions of Article 62 of the Stock Market Regulatory
Law, is managed and represented by BCR SOCIEDAD ADMINISTRADORA DE FONDOS DE
INVERSIÓN, SOCIEDAD ANÓNIMA, with legal entity identification number three – one
hundred and one – two hundred and forty-nine thousand and fifty-one, company
that is in turn represented by ROSNNIE DÍAZ MÉNDEZ, of age, a Costa Rican
national, married, a Licentiate in public accounting, bearer of identity card
number one – eight hundred fourteen – two hundred forty one, domiciled in
Oficentro Torre Cordillera, Rohrmoser, 13th floor, 300 meters South of “Plaza
Mayor”, in my capacity as LEGAL REPRESENTATIVE, with FULL POWER OF ATTORNEY AND
NO RESTRICTIONS AS TO THE AMOUNTS INVOLVED, hereinafter and collectively
referred to as the “OWNER” or “LESSOR” or the “FUND”, and
  
FELIX NIEVES, mayor, estadounidense, casado, empresario, con domicilio social en
Alajuela, La Garita, Parque Empresarial Zona Franca Coyol, portador del
pasaporte de su país número                  , en su condición de APODERADO
GENERALÍSIMO SIN LÍMITE DE SUMA de la sociedad APOLLO ENDOSURGERY COSTA RICA
S.R.L. con cedula jurídica número 3-102-683842, en adelante denominado como el
“ARRENDATARIO” o el “INQUILINO”.
FELIX NIEVES, of age, a United States national, married, businessman, domiciled
in Alajuela, La Garita, Zona Franca Coyol, bearer of your country´s passport
number                  , in his capacity as duly authorized representative with
FULL POWER OF ATTORNEY AND NO RESTRICTIONS AS TO THE AMOUNTS INVOLVED, of the
company APOLLO ENDOSURGERY COSTA RICA S.R.L., with legal entity identification
number 3-102-683842, hereinafter referred to as “LESSEE” or “TENANT”.
  



Página 1 de 9

--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.






CONSIDERANDO QUE:PREAMBLE:  PRIMEROFIRST 
EL ARRENDATARIO, suscribió un contrato de arrendamiento con ZONA FRANCA COYOL
S.A. cédula jurídica número 3-101-420512 el pasado 7 de agosto del año 2014,
contrato que con sus adendas, comprende 1.694,00 m2 de la finca que se encuentra
debidamente inscrita en el Registro Inmobiliario del Registro Nacional bajo la
matrícula de Folio Real número 2-175348-F-000 antiguamente 2-68504-F-000,
ubicada en el distrito 13, La Garita, del Cantón 1, Alajuela, de la Provincia de
Alajuela.
WHEREAS, LESSEE, executed a Lease with ZONA FRANCA COYOL S.A. with legal entity
identification number 3-101-420512 on the 7nd day of August, 2014, lease which
comprehends along with its amendments, a leased area of 1.694,00 m2 within the
property duly registered with the Real Estate Register of the National Registry,
under Real Estate registration number 2-175348-F-000 formerly 2-68504-F-000,
located in district 13, La Garita, of Canton 1, Alajuela, of the Province of
Alajuela.
  SEGUNDOSECOND  
En escritura otorgada en la ciudad de San José, a las diez horas con treinta
minutos del 29 de septiembre del año 2016, ante notario Lic. Karla Villalobos
Alpizar, mediante la cual BCR FONDO DE INVERSIÓN INMOBILIARIO, adquirió de ZONA
FRANCA COYOL S.A. la finca objeto del contrato de arrendamiento y en razón de la
compraventa celebrada, dicho FONDO INMOBILIARIO asumió en su doble condición de
propietario y arrendante, todos los contratos de arrendamiento que afectan a las
fincas que por esa escritura le fueron cedidos y entregados, lo cual fue
debidamente notificado al ARRENDATARIO.
WHEREAS, by means of instrument executed in the city of San José, at ten hours
and thirty minutes on September 29, 2016, before Notary Karla Villalobos
Alpízar, by means of which BCR FONDO DE INVERSIÓN INMOBILIARIO acquired from
ZONA FRANCA COYOL S.A. the property subject matter of the Lease, and in view of
such purchase and sale, the aforesaid REAL ESTATE INVESTMENT FUND assumed, in
its dual capacity as owner and Lessor, all leases of the properties assigned and
delivered to it under such instrument, a situation that was duly communicated by
notice to LESSEE.
  TERCEROTHIRD  
Ante la notificación realizada de la cesión efectuada, por parte de ZONA FRANCA
COYOL S.A., el FONDO INMOBILIARIO reconoce y acepta a APOLLO ENDOSURGERY COSTA
RICA S.R.L., como el INQUILINO o ARRENDATARIO del inmueble descrito; y este
último reconoció y aceptó al FONDO INMOBILIARIO como el PROPIETARIO, o el
ARRENDANTE del inmueble objeto del contrato en este acto adicionado.
WHEREAS, in view of the notice of assignment made by ZONA FRANCA COYOL S.A., the
REAL ESTATE INVESTMENT FUND recognizes and accepts APOLLO ENDOSURGERY COSTA RICA
S.R.L. as the TENANT or LESSEE of the property described above, and the latter
recognizes and accepts the REAL ESTATE INVESTMENT FUND as the OWNER or LESSOR of
the property subject matter of the Agreement hereby added.
  



Página 2 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.





Por lo tanto, celebramos el presente Addendum, que se regirá por las siguientes
cláusulas que aprobamos de común acuerdo:
Therefore, we do hereby execute this Addendum, which shall be governed by the
following clauses, approved by the parties by mutual
agreement:  CLAUSULADOCLAUSES    
1.       DEL TIA BRINDADO POR PARTE DEL ARRENDANTE:
1.      FROM THE TIA PROVIDED BY THE LESSOR:
  El arrendante brindará al arrendatario un TIA de hasta SESENTA MIL DOLARES
EXACTOS (USD$ 60.000,00) moneda de curso legal de los Estados Unidos de América,
para que el arrendatario realice por cuenta y costo de éste, todas las gestiones
y obtención de permisos que resulten suficientes y necesarios para la
construcción de un mezanine y acabados bajo las especificaciones indicadas en el
anexo A de esta adenda. En caso de que, durante la obtención de permisos ante
las autoridades o instituciones pertinentes, se solicité realizar algún trabajo
de modificación de las condiciones actuales del inmueble, éstos correrán por
cuenta y costo del arrendatario. El arrendatario deberá remitir al arrendante
los planos, especificaciones y documentos necesarios para la construcción de la
obra a fin de ser revisados y aprobados por el propietario, de previo al inicio
de la construcción. La cancelación del aporte del TIA se realizará contra avance
de obra y aprobación del equipo técnico del arrendante, para lo cual el
arrendatario deberá presentar los documentos que respalden las erogaciones, como
lo son: Copias de contratos de construcción, facturas, submital y cualquier otro
documento que requiera el arrendante. Una vez presentada la documentación para
el avance de obra el arrendante tendrá 8 días naturales para su análisis y
aprobación.The lessor will provide the lessee with a TIA limited to the maximum
amount of exactly SIXTY THOUSAND DOLLARS (USD $ 60,000.00), legal tender of the
United States of America, for the lessee to carry out, to his costs and
expenses, all the paperwork and permit related issues necessary to build a
mezzanine and finishes; according to the specifications stated in Annex A of
this addendum. If during the obtaining of permits with the pertinent authorities
or institutions, a modification of the current conditions of the property is
requested, these modifications will also be at the cost and expense of the
lessee. Prior to any construction works, the necessary blueprints and documents
must be submitted to Lessor in order to be reviewed and approved. The payment of
the TIA investments will made accordingly to the works progress and pending the
Landlord’s technical team’s approval, for which the Lessee is required to
present the evidence that backs any expenses made, such as but not limited to
construction contracts, bills, submittals and any other document required by the
Lessor.

Once the documentation has been presented, the Lessor will have 8 days to review
it and approve it.  Una vez aprobado el pago por el equipo técnico del
arrendante, el desembolso se realizará durante los 8 días naturales
posteriores.After payment has been approved by the technical team, the actual
payment will be made during the 8 days following the approval.  



Página 3 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.





2.       DEL PLAZO:
2.      TERM:
  
Las partes de común acuerdo manifiestan que extienden el plazo del contrato por
un periodo adicional de siete (7) años u ochenta y cuatro meses (84) contados a
partir del 1 de octubre de 2021 y hasta el 30 de septiembre del 2028.
By common agreement, the parties state that they hereby extend the term of the
Agreement for an additional period of seven (7) years or eighty-four months
(84), counted from the 1st day of October, 2021, and to expire on the 30th day
of September, 2028.
  El contrato se tendrá renovado de forma automática al vencimiento del plazo
antes dicho, por un período de Cinco (5) años, excepto en el caso que el
Arrendatario comunique por escrito con por lo menos seis (6) meses de
anticipación al vencimiento, su deseo de no renovar el plazo. Las mismas
condiciones aplicarán en eventuales renovaciones.The contract will be renewed
automatically at the expiration of the aforementioned term, for a period of Five
(5) years, except in the case that the Tenant gives a six (6) month written
notice prior to the expiration is given, expressing his wish to not renew the
term. The same conditions will apply in eventual renovations.  
El arrendatario podrá hacer terminación unilateral del contrato, en el tanto
brinde un preaviso de seis (6) meses de anticipación, así como cancelar la suma
total de las rentas complementarias faltantes al 30 de septiembre del 2028,
además de la comisión la cual corresponde a VEINTINUEVE MIL SEISCIENTOS CUARENTA
Y CINCO DÓLARES por correduría de bienes raíces, misma que será amortizada en
línea recta calculada a siete años.
The Lessee may terminate the contract unilaterally, as long as a six (6) month
written notice is given in advance, as well as cancel the total amount of the
missing complementary income as of September 30th, 2028, in addition to the
commission which corresponds to TWENTY-NINE THOUSAND SIX HUNDRED FORTY-FIVE
DOLLARS per real estate brokerage, which will be amortized in a straight line at
seven years.
  
3.       DE LA RENTA:
3.      RENT:
  
La renta que pagará la ARRENDATARIA al ARRENDANTE, a partir del 1 de octubre del
año 2020 hasta el 30 de septiembre del año 2021 será la suma de TREINTA Y CINCO
MIL DOSCIENTOS OCHO DÓLARES CON NOVENTA Y SEIS CENTAVOS (USD$ 35.208,96) moneda
del curso legal de los Estados Unidos de América, los cuales serán pagaderos por
mes adelantado. Del 1 de octubre del año 2021 al 30 de setiembre del 2022 la
renta será de la suma de VEINTINUEVE MIL SEISCIENTOS CUARENTA Y CINCO DÓLARES,
monto al cual se le aplicará un incremento anual del tres por ciento (3%) los
días 01 de octubre de los años siguientes según se detalla en el “Anexo B” del
presente documento.
The rent to be paid by LESSEE to LESSOR, from the 1st day of October, 2020 to
the 30th day of September, 2021 shall be the amount of THIRTY-FIVE THOUSAND TWO
HUNDRED AND EIGHT DOLLARS WITH NINETY SIX CENTS (USD$ 35.208,96), legal tender
of the United States of America, payable on a monthly basis and in advance. From
October 1st 2021 to September 30th 2022, the rent amount will be TWENTY-NINE
THOUSAND SIX HUNDRED FORTY FIVE DOLLARS, amount to be applied an annual increase
of three percent (3%) starting on October 1st of the following years as detailed
in " Exhibit B " of this document.
  
Por otra parte, una vez desembolsado el monto del TIA y para el periodo
comprendido del 1 de octubre del año 2021 y hasta el 30 de septiembre del 2028
se deberá cancelar una renta mensual completaría de MIL CINCUENTA Y NUEVE
DOLARES EXACTOS (USD$ 1.059,00) moneda del curso legal de los
On the other hand, as of October 1, 2021 and until September 30, 2028, a monthly
rent must be paid in the amount of ONE THOUSAND FIFTY-NINE EXACT DOLLARS (USD $
1,059.00) currency of the legal tender of the United



Página 4 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.






Estados Unidos de América, producto del aporte de TIA para remodelaciones
brindado por el propietario.States of America, product of the contribution of
TIA for remodeling provided by the owner.
Adicionalmente, la ARRENDATARIA pagará al ARRENDANTE, el importe correspondiente
al servicio de mantenimiento privativo del inmueble “Park Services Provision
Agreement”, por lo que a partir del 1 de octubre del año 2020 hasta el 30 de
septiembre del año 2021 será la suma de SETECIENTOS VEINTIOCHO DÓLARES CON
OCHENTA Y TRES CENTAVOS (USD$ 728,83) moneda del curso legal de los Estados
Unidos de América, los cuales serán pagaderos por mes adelantado, monto al cual
se le aplicará un incremento anual del tres por ciento (3%) los días 01 de
octubre de los años siguientes según se detalla en el “Anexo C” del presente
documento
In addition, LESSEE shall pay to LESSOR the sum required to cover the private
services of maintenance of the property under the “Park Services Provision
Agreement”, which, starting from the 1st day of October, 2020 and until the 30st
day of September, 2021, shall be the sum of SEVEN HUNDRED TWENTY-EIGHT DOLLARS
WITH EIGHTY-THREE CENTS (USD$ 728,83), legal tender of the United States of
America, payable on a monthly basis and in advance, amount to which an annual
increase of three percent (3%) will be applied on October 1 of the following
years as detailed in "Exhibit C" of this document.
    
4.       DE LA ENTREGA DE LA NAVE INDUSTRIAL AL FINALIZAR EL CONTRATO:
4.      OF THE DELIVERY OF THE INDUSTRIAL WAREHOUSE AT THE END OF THE CONTRACT:
  El propietario acepta que la nave industrial se entregue con todas las mejoras
realizadas y equipos propiedad del arrendante a la finalización del contrato de
arrendamiento.The owner agrees that the industrial warehouse is delivered with
all the improvements made and equipment owned by the lessor at the end of the
lease.    
5.       MEJORAS
5.      IMPROVEMENTS
  El propietario se compromete a revisar y en caso de ser necesario las
siguientes mejoras y mantenimientos al inmuebleThe owner will carry out the
following improvements and maintenance to the property:a. Filtración el piso de
bodega (shipping área) se enviará a un ingeniero civil, para valorar y conforme
a su criterio se procederá.a. Floor filtration in the Warehouse (Shipping area)
the LESSOR will send a civil engineer to do an assessment and based on his
conclusions, the LESSOR will proceedb. Reparación general de techo industrial
(goteras y filtraciones).b. General repair of the industrial Floor (leaks)c.
Realizar una inspección con el ingeniero electromecánico para identificar el
origen de las variaciones de presión de agua y con base en ellos definir el plan
de acción para corregirloc. Water pressure corrections. The LESSOR will carry
out and inspection with the electromechanical engineer to identify the origin of
the water pressure variations and based on them define the action plan to fix
itd. Reemplazo de luminaria del lateral del edificiod. Illumination replacement
on the right side of the buildinge. Revisión del drenaje del andene. Drainage
Improvement (Anden area)f. Colocación de parrillas de los caños exterioresf.
Placement of grills in the external pipes  



Página 5 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.






g. Reparación o cambio de lámina de policarbonato de la entrada principalg. Main
entrance roof replacement or repair  
6.       CONFIDENCIALIDAD:
6.      CONFIDENTIALITY
 Las partes, sus directores, representantes legales, personeros, mandatarios,
autorizados, asesores, y funcionarios en general, se comprometen a guardar
estricta y absoluta confidencialidad, acerca de las cuestiones de fondo aquí
convenidas, que se materializan en los términos y condiciones de la presente
adenda, de no cumplir con esta cláusula de confidencialidad el Arrendante
estaría con toda la facultad para revocar el acuerdo firmado entre las
partes.The parties, their directors, legal representatives, representatives,
agents, authorized persons, advisers, and officials in general, undertake to
keep strict and absolute confidentiality, on the substantive issues agreed upon
here, which are materialized in the terms and conditions of the In this
addendum, if this confidentiality clause is not complied with, the Lessor would
be fully empowered to revoke the agreement signed between the parties.    
7.       DEL RESPETO DE LAS ESTIPULACIONES ANTERIORES:
7.      RESPECT TO PREVIOUS PROVISIONS:
  
Lo que las partes expresamente no hubiesen modificado en este addendum, con
respecto al Contrato de Arrendamiento del 7 de agosto del año 2014 y sus
modificaciones, se mantendrán igual, por lo que las partes, se comprometen a
respetar los derechos y a cumplir con las obligaciones y compromisos que fueron
asumidos entre ZONA FRANCA COYOL S.A. y APOLLO ENDOSURGERY COSTA RICA S.R.L.,
originalmente; y que se derivan, existen y tienen vigencia al amparo del
arrendamiento suscrito, y sus reformas.
Anything not expressly modified by the parties in this Addendum with regard to
the Lease executed on August 7, 2014, as amended, shall remain the same, reason
for which the parties undertake to respect the rights and comply with the
obligations and undertakings that were assumed originally by and between ZONA
FRANCA COYOL S.A. and APOLLO ENDOSURGERY COSTA RICA S.R.L., and which arise out
of and exist and are effective under the executed Lease, as amended.
  En fe de lo anterior, firmamos en dos tantos originales, prevaleciendo para
cualquier interpretación la versión en español, el día 28 de Agosto del año 2020
en San José de Costa Rica.
In witness whereof, we have hereunto set our hand on two original, prevailing
the version in the Spanish language for interpretation purposes, on this the
28th day of August 2020, in San José, Costa Rica.
























               /s/ ROSNNIE DÍAZ MÉNDEZ                /s/ FELIX NIEVES EL
ARRENDANTEEL ARRENDATARIOROSNNIE DÍAZ MÉNDEZFELIX NIEVES
BCR FONDO DE INVERSIÓN
INMOBILIARIO
APOLLO ENDOSURGERY COSTA RICA
S.R.L.



Página 6 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.



















ANEXO A
EXHIBIT A




Alcance del trabajo:


P Construcción en obra gris de un mezanine para oficinas de aproximadamente
200m2 con sus respetivas gradas, sobre área de oficinas existente y ciertos
acabados.
P Mezanine para uso de oficinas.
P No incluye movimiento de ductos del sistema actual de aire acondicionado.
P La estructura consiste en piso, paredes laterales, cielorraso, divisiones
internas.
P No incluye ningún equipo.
P El monto máximo será de $60,000




Scope of work:


P Construction in gray work of a mezzanine for 200m2 offices with their
respective stands, over existing office area.
P Mezanine for office use.
P Does not include movement of ducts of the current air conditioning system.
P The structure sews on the floor, side walls and ceiling, external divisions.
P Not included any equipment.
P Maximun amount will be for an amount of Sixty Thousand dollars $60,000


































Página 7 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.











ANEXO B
EXHIBIT B


Ajustes de Renta de 3% Anual
Rent Adjustments of 3% Per Annum





Periodo / PeriodRenta complementaria / Supplementary RentRenta / RentTotalDesde
/ FromHasta /
To01-10-202030-09-2021USD$0,00USD$35.208,96USD$35.208,9601-10-202130-09-2022USD$1.059,00USD$29.645,00USD$30.704,0001-10-202230-09-2023USD$1.059,00USD$30.534,35USD$31.593,3501-10-202330-09-2024USD$1.059,00USD$31.450,38USD$32.509,3801-10-202430-09-2025USD$1.059,00USD$32.393,89USD$33.452,8901-10-202530-09-2026USD$1.059,00USD$33.365,71USD$34.424,7101-10-202630-09-2027USD$1.059,00USD$34.366,68USD$35.425,6801-10-202730-09-2028USD$1.059,00USD$35.397,68USD$36.456,68





* Los montos anteriormente establecidos no incluyen el importe correspondiente
al pago de la cuota de mantenimiento del Condominio. Dicha cuota debe ser pagada
por el inquilino adicionalmente a los montos aquí expresados.


* The amounts specified above do not include the amount of the Condominium
Maintenance Fee. Such fee shall be paid by Lessee in addition to the amounts
here in specified.






Página 8 de 9



--------------------------------------------------------------------------------

ARRENDANTE: BCR FONDO DE INVERSION INMOBILIARIO

ARRENDATARIO: APOLLO ENDOSURGERY COSTA RICA S.R.L.









ANEXO C
EXHIBIT C




Ajustes al contrato de servicios de mantenimiento de 3% Anual
Park Service Agreement Adjustments of 3% Per Annum



Periodo / PeriodServicio de Mantenimiento / Maintenance FeeDesde / FromHasta /
To01-10-202030-09-2021USD$728,8301-10-202130-09-2022USD$750,6901-10-202230-09-2023USD$773,2101-10-202330-09-2024USD$796,4101-10-202430-09-2025USD$820,3001-10-202530-09-2026USD$844,9101-10-202630-09-2027USD$870,2601-10-202730-09-2028USD$896,36





* Los montos anteriormente establecidos no incluyen el importe correspondiente
al pago de la cuota de mantenimiento del Condominio. Dicha cuota debe ser pagada
por el inquilino adicionalmente a los montos aquí expresados.


* The amounts specified above do not include the amount of the Condominium
Maintenance Fee. Such fee shall be paid by Lessee in addition to the amounts
herein specified.


Página 9 de 9

